Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jeffrey C. Aldridge on 17 May 2022.

The application has been amended as follows: 
In claim 20, line 1, the phrase “claim 20” has been changed to ---claim 19---.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jackson (U.S. Patent Application Pub. 2018/0295144 A1) teaches in FIG. 4 a network diagram comprising a data center 100 and computer resources 106 and 108. Data center includes latency measurement module 200 for measuring latencies of computer resources and latency adjustment module 400 for equalizing the latencies of different computer resources. data center is equivalent to ranging device of instant claimed invention. However, Jackson fails to teach a first passive optical coupler device “comprises: a first optical splitter; and a first optical combiner, wherein: the first optical splitter is operative to split first output RD data received by the second OC port into first RD user traffic data for the first OC port and first output ranging signal traffic data for the first optical combiner; and the first optical combiner is operative to combine the first output ranging signal traffic data from the first optical splitter and end user traffic data from the first OC port into first input RD data for the second OC port” as recited in claim 1.
Micallef (U.S. Patent Application Pub. 2018/0191601 A1) teaches in FIG. 1 a server with a plurality of clients wherein the clients access the server through a controller. Micallef teaches in FIG. 2 and FIG. 3 introducing delay, using programmable delay circuitry as shown in FIG. 8, in the controller to equalize latency. However, Micallef fails to teach a first passive optical coupler device “comprises: a first optical splitter; and a first optical combiner, wherein: the first optical splitter is operative to split first output RD data received by the second OC port into first RD user traffic data for the first OC port and first output ranging signal traffic data for the first optical combiner; and the first optical combiner is operative to combine the first output ranging signal traffic data from the first optical splitter and end user traffic data from the first OC port into first input RD data for the second OC port” as recited in claim 1.
Abigail (U.S. Patent Application Pub. 2007/0070914 A1) teaches in FIG. 1 a latency equalization scheme where a plurality of users are connected to a game server through a provider edge for playing an interactive game. Inherent latency of each of the users is measured and an imposed latency is calculated for each user. The provider edge can be considered as the ranging device of instant claimed invention. However, Abigail fails to teach a first passive optical coupler device “comprises: a first optical splitter; and a first optical combiner, wherein: the first optical splitter is operative to split first output RD data received by the second OC port into first RD user traffic data for the first OC port and first output ranging signal traffic data for the first optical combiner; and the first optical combiner is operative to combine the first output ranging signal traffic data from the first optical splitter and end user traffic data from the first OC port into first input RD data for the second OC port” as recited in claim 1.
Yu et al. (Yu, Minlan et al, “Latency Equalization as a New Network Service Primitive”, IEEE/ACM Transactions on Networking, May 27, 2011, pp. 125-138, vol. 20, Issue: 1, Feb. 2012, IEEE) teaches in FIG. 1 latency equalization by choosing routes with equal delay for different clients. These routes pass through a small number of hubs. A hub can be considered as the ranging device of instant claimed invention. However, Yu et al. fails to teach a first passive optical coupler device "comprises: a first optical splitter; and a first optical combiner, wherein: the first optical splitter is operative to split first output RD data received by the second OC port into first RD user traffic data for the first OC port and first output ranging signal traffic data for the first optical combiner; and the first optical combiner is operative to combine the first output ranging signal traffic data from the first optical splitter and end user traffic data from the first OC port into first input RD data for the second OC port" as recited in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl18 May 2022



/SHI K LI/Primary Examiner, Art Unit 2637